Citation Nr: 0616992	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for swelling 
of joints, acute.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In February 2005, the Board remanded the case for additional 
development.  Subsequently, an October 2005 rating action 
continued the prior denial.


FINDINGS OF FACT

The veteran's service connected acute swelling of the joints 
is currently asymptomatic; his current joint pathology is due 
to arthritis attributed to the aging process.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
swelling of the joints, acute, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4, Diagnostic 
Code 5002 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in May 2002.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records, and he was provided 
with VA examinations in August 2003 and March 2005.  The 
veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In light of the Board's denial of the appellant's claim for 
an increased rating, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue on appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The service medical records note complaints of joint 
swelling, including of the left elbow, hands, knees, ankles, 
and right fifth toe.  The service separation examination 


in January 1946 found no musculoskeletal defects.  Service 
connection has been in effect since April 1946 for swelling 
of the joints, acute.  A noncompensable evaluation was 
assigned effective from April 1946, and that evaluation has 
been continued in subsequent rating actions.  The veteran 
contends that he is entitled to a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran's disability is evaluated by analogy under 
Diagnostic Code (Code) 5002, rheumatoid (atrophic) arthritis.  
38 C.F.R. § 4.71a (2005).  Under Code 5002, rheumatoid 
arthritis is rated as either an active process or based on 
chronic residuals of the disease.  Residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are rated under the appropriate diagnostic codes for the 
specific joints involved.  If the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5002.  The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis; the higher evaluation is to be assigned.  38 
C.F.R., Part 4, § 4.71a, Diagnostic Code 5002 (2005).

An October 1977 rating decision determined that the veteran's 
osteoarthritis was un-related to his service connected 
swelling of the joints disability.

VA examination in August 2003 revealed some limitation of 
motion in the wrists, elbows, shoulders, hips, knees and 
ankles and pain in each of these joints with repeated use.  
The examiner found generalized degenerative inflammatory 
changes by bone scan in the knees, hands, elbows, lumbar 
spine and feet, and noted left knee degenerative joint 
disease by X-ray examination in June 2003.  However, the 
examiner failed to state what, if any, symptoms were the 
result of the veteran's service connected disability 
exhibited by acute swelling of joints.

Pursuant to the Board's remand, a VA examination was 
conducted in March 2005.  The examiner reviewed the claims 
folder in conjunction with the examination.  The examiner 
stated that the veteran's actual current joint pathology was 
generalized arthritis less likely as not related to the 
service connected disability of acute swelling of the joints.  
The examiner further stated that the veteran's current 
generalized arthritis was more likely than not related to the 
natural process of aging.

The Board notes that the record does not include objective 
evidence of current symptomatology associated with the 
service connected disability of acute swelling of the joints.  
Rather, his current multiple joint pathology has been 
medically attributed to arthritis attributed to the aging 
process.

In view of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for acute swelling of the joints.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


